Citation Nr: 1409536	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-26 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The service-connected disabilities, including posttraumatic stress disorder  with major depressive disorder, results in a need for aid and attendance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.   


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107(b) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).

The Veterans Claims Assistance Act of 2000

The grant of service connection for special monthly compensation based on the need for aid and attendance constitutes a full grant of the benefit.  As such, no discussion of VA's duty to notify or assist is necessary. 






Legal Criteria

Special monthly compensation is payable to a veteran by reason of need for aid and attendance.  

A veteran, who as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance under criteria set forth in 38 C.F.R. § 3.352(a) shall receive additional monthly compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Under the provisions of 38 C.F.R. § 3.352(a), the following will be considered in determining the need for regular aid and attendance due to service-connected disability: the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances; inability to feed himself through loss of coordination of the upper extremities; inability to attend to the wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  An individual who is bedridden meets the criteria for aid and attendance.  The regulation provides that being "bedridden" means that the condition which, through its essential character, actually requires that the claimant remain in bed. 

Although the Veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance, the United States Court of Appeals for Veterans Claims (Court) has held that it is logical to infer that there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  







Evidence 

The Veteran's service-connected disabilities are: PTSD with major depressive disorder, rated 100 percent; bilateral pes planus, rated 50 percent; type 2 diabetes mellitus, rated 20 percent; hallux valgus of the left foot, rated 10 percent; hemorrhoids, rated 10 percent; and hallux valgus of the right foot and hammertoe on the right foot, each rated noncompensable.  

The Veteran is also in receipt of special monthly compensation at the housebound rate.

On VA aid and attendance examination in May 2010, the VA examiner noted that the Veteran was not bedridden and that the Veteran was able to walk with a cane.  The Veteran's gait was slow, but normal.  The Veteran was legally blind due to cone dystrophy, a nonservice-connected disability.  The Veteran was noted to have loss of memory, poor balance, frequent confusion, and some dizziness.  The examination report shows that the needed assistance with bathing and dressing.  The VA examiner indicated that the Veteran becomes confused and does not want to take a bath or get dressed.  It was noted that the Veteran stayed indoors and in one room all the time.  The Veteran became upset and confused if he went outside.  The VA examiner determined that the Veteran required the regular assistance of another person to attend to his activities of daily living and to protect himself from the ordinary hazards of his environment.  The examiner also determined that the Veteran was restricted to his home because of his loss of memory and vision problems.  

On VA PTSD examination in June 2010, the Veteran complained of a depressed mood and social isolation.  He stated that he had no motivation and was experiencing suicidal thoughts twice a week.  He explained that since the loss of his eyesight prevented participation in church activities and he had lost interest in everything.  



The Veteran stated that his wife and daughter took care of all his basic needs.  He felt worthless and that he was a burden to others.  On mental status examination, the Veteran reported short-term memory difficulties and poor concentration.  The VA examiner found that the Veteran was experiencing a major depressive episode, and that his feelings of hopelessness, amotivation, and suicidal thoughts were directly related to a combination of his service-connected PTSD and the loss of his vision.  The VA examiner stated that the Veteran's depression was at least as likely as not related to his military service.  The VA examiner also explained that the Veteran's depressive and anxiety symptoms worsened when he became legally blind and lost the capability to perform certain activities.  The Veteran had not successfully adapted to his loss of vision and his PTSD had worsened as well.  

In October 2010 in rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with major depressive disorder. 

VA records show that the Veteran was depression and expressed suicidal ideation since at least 1998.  In June 2012, the Veteran stated his mood and depression worsened and that he would soon have to begin insulin due to diabetes.  In May 2012 or June 2012, the Veteran attempted suicide by overdosing on his diabetes medication. In June 2012, the Veteran stated that he had been having thoughts of suicide for many weeks and that the only thing that kept him from repeating the failed attempt was that his wife, who watched over him.  He was admitted to the inpatient unit for acute treatment of suicidality and depression.

On VA examination in July 2012, the VA examiner stated that the Veteran lived at home with his wife and that he was not left alone, because of his earlier attempt at suicide.  His daughter assisted with his care and she relieved her mother, when she needed a break.  Prior to that suicide attempt, the Veteran had made vague comments of not being around much longer.  The VA examiner noted that the Veteran stated that he would try to kill himself if given the chance, but he denied having a clear method.



The VA examiner stated the Veteran's vision loss added to a back injury, a nonservice-connected disability, and had resulted in depression.  The VA examiner determined that the Veteran suffers from PTSD and major depressive disorder.  The examiner differentiated between which symptoms were attributed to each diagnosis.  The examiner indicated that the Veteran's major depressive disorder manifested with disturbances of motivation and mood, near-continuous depression affecting functioning, depressed mood, short-term memory impairment, suicidal ideation and danger of hurting self, neglect of hygiene and daily living defects.  The examiner further stated that the Veteran's major depressive disorder caused suicidal ideation; a sense of worthlessness, hopelessness, and helplessness; and severe amotivation that has resulted in recent hospitalization and requirement for 24-hour supervision after being discharged home.  

The examiner stated that PTSD and major depressive disorder were contributing equally to the Veteran's severe total occupational and social impairment.  However, the examiner believed that the depression, which he indicated was secondary to nonservice-connected blindness and a work-related back injury, resulted in dependency and the need for 24-hour supervision.

The VA examiner concluded that the Veteran's PTSD and major depression were both severe and independently caused severe deficits in social and occupational functioning.  He stated that the Veteran's cognitive difficulties were fairly mild.  The VA examiner stated that the Veteran's depression was due to his sense of worthlessness, hopelessness and helplessness secondary to his visual and physical disability.  The VA examiner stated it was less likely that the Veteran's confusion and memory loss (as identified by the Aid & Attendance C&P examiner in May 2010) was the result of PTSD, but rather it was due to the consequence of severe depression, which was less likely a consequence of his military experience, than a reaction to visual and physical disabilities.  As a result of depression, the Veteran was not motivated to pay attention or initiate activities of daily living, in essence, passive suicidality, and this contributed to the requirement for aid and attendance.



In March 2013, the Veteran's wife testified that she had to help the Veteran take his medication due to his confusion and memory loss, and because of his prior suicide attempt.  The Veteran testified that he still had suicidal thoughts because he believed he is a burden to his family, which in turn caused him to become more depressed and confused.  His wife stated that because of his prior suicide attempt, she constantly watched the Veteran.  The Veteran also testified that without assistance from his wife and family he would be unable to cook for himself or leave the house.  His wife indicated that the Veteran was not motivated to dress or clean himself unless prompted.  She further stated that while the Veteran was able to complete activities of daily living, he lacked the motivation to do so independently.

Analysis

The evidence shows that the Veteran has difficulty with severe psychiatric symptoms due to service-connected PTSD with major depression.  The VA treatment records and examination reports, as well as the personal testimony, reveal that the Veteran suffers from severe amotivation, short-term memory impairment, and severe depression that causes impairment of functioning.  Testimony has been presented which suggests that the Veteran also has difficulty independently dressing himself and keeping himself clean and presentable due to his severe amotivation and depression.  

The evidence also shows that the Veteran has already attempted suicide once and continues to have constant suicidal ideation due to depression.

In July 2012, the VA examiner indicated that the Veteran's major depressive disorder resulted in disturbance of motivation and mood, near-continuous depression, neglect of hygiene and activities of daily living, suicidal ideation, and in danger of hurting self.  The VA examiner stated that as a result of depression the Veteran required 24-hour supervision.




Although the VA examiner attempted to distinguish the Veteran's major depression from PTSD, the Veteran is service-connected for major depressive disorder.  The RO amended service-connected PTSD to include major depression in October 2010 on the basis of the findings on the VA examination in May 2010.  The VA examiner in May 2010 determined that the Veteran's depression was at least as likely as not related to service.  The VA examiner explained that the Veteran's depressive and anxiety symptoms worsened when he became legally blind and he lost the capability to perform certain activities and that the Veteran had not successfully adapted to his loss of vision, and therefore his PTSD had worsened as well.  

The evidence establishes that the Veteran meets at least one of the disabling conditions set forth in 38 C.F.R. § 3.352(a), namely, mental incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  

In light of the foregoing, entitlement to special monthly compensation based on a need for regular aid and attendance is warranted.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted. 



____________________________________________
George E. Guido Jr.
 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


